Title: To John Adams from James Kemp, 26 March 1800
From: Kemp, James
To: Adams, John



Castle Haven, March 26. 1800

Allow me, Sir, to offer you a copy of a Sermon preached on the day of mourning for your illustrious Predecessor. Should you find leisure, amidst your numerous and important duties, to peruse this performance, I have only to request, that you will think of the parable of the poor Widow casting her mite into the treasury.
I cannot omit this opportunity, as being the only one which perhaps I may ever have, of declaring to you, the lively joy which I have experienced, at the great regard, that on all suitabe occasions you have ever expressed for the Christian Religion. Such expressions, and especially when accompanied by a conduct entirely conformable, from the first Magistrate of so great a Nation, I have indeed found by experience, to be of incalculabe benefit; particularly at a time, when such unwearied efforts were made to raise, upon the ruins of this divine and amiable system, a most profane & wide-wasting Infidelity.—
With the most sincere wishes for your health & happiness, I am / Sir / with much esteem / your humble servant.
Jas. Kemp